COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00207-CV


Shellie K. Smith                           §    From the 352nd District Court

v.                                         §
                                                of Tarrant County (352-E30850-13)
Tarrant County, City of Arlington,         §
Kennedale Independent School                    April 2, 2015
District, Tarrant County College           §
District, and Tarrant County Hospital
District                                   §    Opinion by Justice Meier

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Shellie K. Smith shall pay all costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Bill Meier
                                           Justice Bill Meier